



Exhibit 10.1


AGREEMENT REGARDING
CANCELLATION OF EMPLOYMENT AGREEMENTS
AND RELEASE OF CLAIMS




This Agreement Regarding Cancellation of Employment Agreements and Release of
Claims (this “Agreement and Release”), dated and effective as of March 5, 2019
(the “Effective Date”, by and among BankFinancial Corporation (the “Company”),
BankFinancial, National Association, formerly known as BankFinancial, F.S.B.
(the “Bank”) and James J. Brennan (“Executive”) has been entered into to resolve
any and all claims between the parties relating to the cancellation of the
Executive’s employment agreements.


WITNESSETH


Whereas, the Bank and Executive are parties to that certain Amended and Restated
Employment Agreement dated May 6, 2008, as most recently amended on June 18,
2018 (the “Bank Employment Agreement”); and


WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated October 20, 2008, as most recently amended on June 18, 2018 (the
“Company Employment Agreement,” and collectively with the Bank Employment
Agreement, the “Employment Agreements”); and


WHEREAS, the Employment Agreements provide that Executive will be entitled to
resign for “Good Reason” (as defined in the Employment Agreements) and receive a
severance payment in the event the Bank Board and/or the Company Board decide
not to, or fail to, elect or re-elect or appoint or reappoint Executive as
General Counsel, Secretary and Executive Vice President of the Corporate Affairs
Division of the Bank and the Company (the “Executive Positions”) or fail to
extend the Employment Period (as defined in the Employment Agreements) for an
additional year; and


WHEREAS, the Bank and the Company desire to undertake an internal reorganization
and restructure certain corporate positions, including the cessation of
Executive’s service as the Executive Vice President and General Counsel of the
Bank and the Company, the transfer of the Executive to a different non-executive
position or positions in the Bank and the Company from the Executive Positions
he presently holds with a commensurate reduction of working hours, base salary
and certain benefits, and to terminate his Employment Agreements without
severing Executive’s employment in an “at-will” non-executive capacity; and


WHEREAS, the Bank and the Company realize that such corporate action would
entitle Executive to resign and receive a payment of certain severance benefits
and the Bank and the Company desire to retain Executive in the employ of the
Bank and the Company and have offered to make the payments to Executive to which
he would otherwise be entitled on a termination for Good Reason, provided
Executive remains in the employ of the Bank and the Company for an indefinite
period of time as an “at will” employee in a non-executive capacity and enters
into a release of claims with respect to any further payments or benefits under
the Employment Agreements and any amounts he may be due for incentive
compensation and bonuses; and


WHEREAS, Executive has agreed to the terms and conditions of the offer and is
willing to enter into this Agreement and Release regarding said payments and
Executive’s release of claims under the Employment Agreements.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, it
is agreed as follows:


1.    Acknowledgment of Payment, Release and Waiver.
(a)In consideration of the payment of Eight Hundred and Eighty Six Thousand Five
Hundred and Seventy Eight Dollars and 00/100 ($886,578.00) less applicable
withholding taxes (the “Payment”) on the Effective Date, Executive, the Bank and
the Company hereby agree that the Employment Agreements shall terminate without
any further action of the Bank, the Company or Executive. For the avoidance of
doubt, effective as of the Effective Date, Executive shall no longer be entitled
to any special benefits or perquisites to which he was entitled under the
Employment Agreements, including but not limited to the payment or reimbursement
of club dues, an automobile allowance or use of an automobile owned or leased by
the Bank or the Company or such other benefits or perquisites set forth in the
Employment Agreements that were specifically available to Executive under said
Employment Agreements and not otherwise available to senior employees of the
Bank and the Company.





--------------------------------------------------------------------------------





(b)Executive shall cease to be the Executive Vice President and General Counsel
of the Bank and the Company on the Effective Date, and he shall not be in charge
of any business unit, division or function of the Bank or the Company. Following
the Effective Date, Executive shall serve as an “at will” employee of the Bank
and Company in a non-executive capacity. Executive shall continue to serve as
secretary to the Bank and the Company at the will of their respective Boards,
but his role as secretary will only be ministerial in nature and shall not
involve any policy-making functions.


2.     Release and Waiver.


(a)Upon and as a condition of the receipt by Executive of the Payment,
Executive, for himself and for his heirs, successors and assigns, hereby
releases completely and forever discharges the Bank and the Company, their
present and former shareholders, present and former officers, directors, and
managers, present and former attorneys, consultants, present and former agents,
and the predecessors, successors, and assigns of all or any of them
(collectively, their “Affiliates”), from any obligation under the Employment
Agreements and any amounts Executive may be due for incentive compensation and
bonuses. For the avoidance of doubt, Executive hereby releases the Bank, the
Company and their Affiliates from any and all claims, demands, causes of actions
and liabilities arising out of the Employment Agreements and the termination
thereof, including, but not limited to, claims, demands, causes of action and
liabilities for wages, back pay, front pay, attorney's fees, other sums of
money, insurance, benefits, or contracts; and all claims, demands, causes of
actions and liabilities arising out of or under the statutory, common law or
other rules, orders or regulations of the United States or any State or
political subdivision thereof relating to the termination of the Employment
Agreements, whether now existed or hereinafter enacted or adopted, including the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act, and no further payments, benefits or rights shall be due Executive under
said Employment Agreements.
(b)This Agreement and Release shall not affect Executive's rights or benefits as
an employee “at will”: (i) to the payment of base salary determined by the Bank
in its sole discretion; (ii) to receive those benefits, including incentive
compensation, available to employees of the Bank and the Company on the same
payment terms and conditions regarding eligibility and vesting as are available
to other similarly situated employees; (iii) in any equity compensation which
has previously been granted to him, or (iv) the Bank’s 401(k) Plan in which he
currently participates, subject to the terms and conditions of said plan.
Notwithstanding anything to the contrary set forth herein, this Agreement and
Release shall not terminate Executive’s right to indemnification, advancement
and insurance to the extent set forth in Section 19(a) of the Employment
Agreements and under applicable law, or the obligations of Executive under
Section 8 of the Employment Agreements that by their terms survive the
termination of the Employment Agreements.


3.    General Provisions.


(a)    Heirs, Successors and Assigns. The terms of this Agreement and Release
shall be binding upon the parties hereto and each of their respective heirs,
successors and assigns.


    (b)    Final Agreement. This Agreement and Release represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral. The terms of this
Agreement and Release may be changed, modified or discharged only by an
instrument in writing signed by the parties hereto.


(c)     Governing Law. This Agreement and Release shall be construed, enforced
and interpreted in accordance with and governed by the laws of the State of
Illinois, without reference to its principles of conflicts of law.


(d)    Counterparts. This Agreement and Release may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.


(e)    Severability. Any term or provision of this Agreement and Release which
is held to be invalid or unenforceable shall be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement and Release.


(f)    Binding Agreement. Executive acknowledges that by his free and voluntary
act of signing below, Executive agrees to all the terms of this Agreement and
Release and intends to be legally bound thereby.







--------------------------------------------------------------------------------





(g)     Arbitration. All claims, cases or controversies arising out of or in
connection with either this Agreement and Release, Executive’s employment with
the Bank or the termination or cessation of such employment (collectively,
“Employment Claims”), whether asserted against the Bank, an Affiliate (as
defined below), and/or an officer, director or employee of the Bank or an
Affiliate, and whether based on this Agreement or existing or subsequently
enacted or adopted statutory or common law doctrines, shall be finally settled
by arbitration conducted by JAMS or a successor entity (“JAMS”) in Chicago,
Illinois, in accordance with the then applicable Employment Arbitration Rules
and Procedures of JAMS, or in the event JAMS or a successor in interest of JAMS
no longer provides arbitration services, by the American Arbitration Association
or a successor entity (the “AAA”) in accordance with its then applicable
National Rules for the Resolution of Employment Disputes. The costs and fees
imposed by JAMS or the AAA for conducting such arbitration shall be borne
equally by Executive and the Bank unless the arbitrator determines otherwise.
The award rendered by the arbitrator(s) shall be final and binding upon
Executive, the Bank and any other parties to such proceeding, and may be entered
and enforced as a judgment in any court of competent jurisdiction.


IN WITNESS WHEREOF, the parties hereto have signed this Agreement and Release.


[Signatures appear on next page]





--------------------------------------------------------------------------------







EXECUTIVE
 
 
DATE
 
 
 
 
 
 
/s/ James J. Brennan
 
 
 
March 5, 2019
James J. Brennan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BANKFINANCIAL, F.S.B.
 
DATE
 
 
 
 
 
 
By:
/s/ F. Morgan Gasior
 
 
 
March 5, 2019
Name:
F. Morgan Gasior
 
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BANKFINANCIAL CORPORATION
 
DATE
 
 
 
 
 
 
By:
/s/ F. Morgan Gasior
 
 
 
March 5, 2019
Name:
F. Morgan Gasior
 
 
 
 
 
Chief Executive Officer
 
 
 






